Morton, J.
We think that the article clearly was defamatory. Even if it did not impute adultery to the plaintiff, it tended to subject him to public ridicule and to charge him with misconduct, and to impair his reputation and standing in the *332community, and was therefore libellous. If it did impute adultery, as the jury might have found that it did, it was still more libellous. It cannot be regarded as a vindication of the plaintiff, even if we assume that a publisher of a newspaper may print a libellous statement for the purpose of pronouncing it false. The fact that a libel may not be believed does not excuse the party who publishes it, nor deprive the plaintiff of all except nominal damages. Kenney v. McLaughlin, 5 Gray, 3. Markham v. Russell, 12 Allen, 573. Marble v. Chapin, 132 Mass. 225. The article being libellous, it was for the jury to determine the damages. The defendant was liable for the natural consequences of the tort which it had committed. Burt v. Advertiser Newspaper Co. 154 Mass. 238. Whether those were of a character to entitle the plaintiff to substantial damages, or only to nominal damages, was for the jury to decide, and they were in effect so instructed. The rulings asked for were rightly refused.
The defendant objects that certain portions of the charge on the question of damages tended unduly to bias and influence the jury. The tone of a charge is not a subject of exception, unless the effect of the charge is to cause a mistrial or a failure of justice. Beal v. Lowell & Dracut Street Railway, 157 Mass. 444. We do not think that such was the case here. The defendant did not contend that the charges were true. The article was sensational in character, and was printed in a sensational style, and the jury properly may have found that it was a gross libel, though the defendant was innocent of any malicious intent, and that the plaintiff had been greatly injured in his feelings and reputation by it, and they may have awarded him compensation accordingly, as they had the right to do.

Exceptions overruled.